DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 87-101 and 107-109 are pending.
Claims 87, 93, and 96 are currently amended and claims 107-109 are new.
Claims 1-86 were cancelled.
Claims 94-95 and 102-106 are withdrawn as being directed to a non-elected invention, the election having been made on 8/13/2020.
Claims 87-93, 96-101, and 107-109 have been examined.

Priority
This application is a 371 of PCT/NZ2017/050147 filed on 11/16/2017, which claims
foreign priority of NEW ZEALAND 726413 filed on 11/16/2016.

Withdrawn Objection and Rejection
The objection to specification is withdrawn because the amendment to the specification overcomes the objection.
The rejection of claims 87 and 90-91 under 35 U.S.C. 101 is withdrawn because the amendments to the peptide tag and binding partner covalently linked to one or more heterologous amino acids overcome the rejection of record.

The rejection of claims 87 and 90-91 under 35 U.S.C. 102(a)(1) as being anticipated by Baker et al. is withdrawn because the amendments to the peptide tag and binding partner covalently linked to one or more heterologous amino acids overcome the rejection of record.
The rejection of claim 89 under 35 U.S.C. 103 as being unpatentable over Baker et al. in view of Gish et al. is withdrawn because the amendments to the peptide tag and binding partner covalently linked to one or more heterologous amino acids overcome the rejection of record.
The rejection of claims 88, 92, 96-97, and 99-101 under 35 U.S.C. 103 as being unpatentable over Baker et al. in view of Gish et al. and Zakeri et al. is withdrawn because Baker et al. in view of Gish et al. and Zakeri et al. do not teach the peptide tag and binding partner covalently linked to one or more heterologous amino acids.
The rejection of claim 98 under 35 U.S.C. 103 as being unpatentable over Baker et al. in view of Gish et al. and Zakeri et al. and further in view of Kwon et al. is withdrawn because the references do not teach the peptide tag and binding partner covalently linked to one or more heterologous amino acids.

Maintained Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 87-93, 96-101, and 107-109 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention for the reasons as follows.

    PNG
    media_image1.png
    379
    810
    media_image1.png
    Greyscale
(i) The specification failed to provide a representative number of β-clasp containing protein for the entire genus of β-clasp containing protein as evidenced by Kang et al. (Science. 2007 Dec 7;318(5856):1625-8.). Kang et al. show β-clasp containing proteins are significantly heterogonous and comprise various structural motifs shown as follows (p1627, Fig 4), distinct from the Cpe0147 of Clostridium,Deifringens or Mobiluncus mulieris disclosed in the specification [00152-00153]. Therefore, the disclosed species of β-clasp containing proteins do not represent the entire genus of β-clasp containing protein as claimed.
(ii) the specification failed to establish a structure and function relationship between a peptide tag comprising at least 5 contiguous amino acids of said β-clasp containing protein and its binding partner comprising at last 10 contiguous amino acids of said β-clasp containing protein for spontaneous formation of an ester bond. A peptide tag comprising at least 5 contiguous amino acids over the β-clasp containing protein of Cpe0147 containing 1999 amino acids (UniProtKB Gene Ac1_0147) as claimed encompasses numerous possible tag sequences. In order to form a spontaneous ester bond between a peptide tag and its binding partner, a peptide tag must have a reactive residue in a proper position and correct folding structure with a specific orientation for the ester bond covalently linked to its binding partner. Thus, the single example disclosed in the specification failed to provide a predictable manner by establishing a structure and function relation between a tag and its binding partner. Since one of ordinary skill in the art cannot immediately envisage a claimed peptide tag and its binding partner derived from a β-clasp containing protein to spontaneously form an ester bond as claimed, the disclosure fails to satisfy the written description requirements. MPEP 2163 (I)(A) states “Written description issues may also arise if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996)”. 

Applicant’s Arguments
(i)	The disclosed peptide tags derived from Cpe0147, a mutagenized peptide tag from Cpe0147, and tag-binding partner pairs derived from Mobiluncus mulieris adhesin protein in various examples satisfies the written description requirement (Remarks, p9, last para).
(ii)	The experimental data presented in the specification along with the remainder of the disclosure clearly elaborates the functional and structural characteristics of the peptide tag-binding partner interaction, sufficient to describe to a person skilled in the art to readily understand those key elements (Remarks, p10, para 1-3).
Response to Amendment
Applicant's arguments filed 8/4/2021 have been fully considered but they are not persuasive for the reasons as follows.
The argument (i) is not persuasive because a peptide tag sequence derived from Cpe0147or a binding partner derived from Mobiluncus mulieris adhesin protein as argued by applicant is insufficient to represent the entire genus of a peptide tag and/or a binding partner of a β-clasp containing protein to form an ester bond as evidenced by Kang et al. showing that β-clasp containing proteins are significantly heterogonous and comprise various structural motifs (p1627, Fig 4), distinct from the Cpe0147 of Clostridium,Deifringens or Mobiluncus mulieris disclosed in the specification [00152-00153].
The argument (ii) is not persuasive because the disclosed examples of a peptide tag and a binding partner pair may provide evidence of enablement, but fail to establish a structure and function relationship between a peptide tag and its binding partner for spontaneously forming an ester bond as claimed. In order to form a spontaneous ester bond between a peptide tag and its binding partner, a peptide tag must have a reactive residue in a proper position and correct folding structure with a specific orientation for the ester bond covalently linked to its binding partner. Thus, the single example disclosed in the specification failed to provide a predictable manner by establishing a structure and function relationship between a tag and its binding partner. Since one of ordinary skill in the art cannot immediately envisage a claimed peptide tag and its binding partner derived from a β-clasp containing protein to spontaneously form an ester bond as claimed, the disclosure fails to satisfy the written description requirements. MPEP 2163 (I)(A) states “Written description issues may also arise if the knowledge and level of skill in the art would not have permitted the ordinary artisan to immediately envisage the claimed product arising from the disclosed process. See, e.g., Fujikawa v. Wattanasin, 93 F.3d 1559, 1571, 39 USPQ2d 1895, 1905 (Fed. Cir. 1996)”.
For at least the reasons above, the specification fails to satisfy the written description requirements.

New Ground of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 87-88, 90-91, 96-97, and 107-109 are rejected under 35 U.S.C. 103 as being unpatentable over Zakeri et al. (PNAS. March 20, 2012; 109(12): E690-E697, previously cited 12/11/2020) in view of Proschel et al. (Front. Bioeng. Biotechnol. 2015; 3:168).
Claim 87 is drawn to a peptide tag and binding partner pair wherein:
(a) the peptide tag comprises one reactive residue capable of being involved in a spontaneously-formed ester bond within a β-clasp arrangement in a β-clasp containing protein, and wherein the peptide tag comprises at least 5 contiguous amino acids but not comprise the entire amino acid sequence of the β-clasp containing protein;
(b) said binding partner
(i) comprises a separate fragment of a β-clasp containing protein wherein said fragment comprises at least about 10 contiguous amino acids of said β-clasp containing protein or comprises a sequence which has at least 75% identity to said fragment, and
(ii) comprises the other reactive residue capable of being involved in the spontaneously-formed ester bond in a β-clasp containing protein and said peptide tag and binding partner are capable of binding to each other by forming a spontaneously-formed ester bond between the reactive residue present in the peptide tag and the reactive residue present in the binding partner, and 
wherein the peptide tag and binding partner are covalently linked to one or more heterologous amino acid sequences.

    PNG
    media_image2.png
    417
    477
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    310
    243
    media_image3.png
    Greyscale
Zakeri et al. teach peptide tag forming a rapid covalent bond to a protein (Title; pE691, col 1, para 1). Zakeri et al. show a peptide tag (e.g., SpyTag) fusion to a heterologous protein of maltose binding protein (MBP) comprising a reactive residue spontaneously forming a covalent bond to a binding partner (e.g., SpyCatcher) in figure 5A (pE694). Zakeri et al. show the length of a peptide tag comprising at least 5 continuous amino acids and including a reactive amino acid side chain of a β-clasp containing protein,  but not comprise the entire amino acid sequence of the β-clasp containing protein (p10, Fig S2), reading on the limitation of (a). Zakeri et al. show said binding partner comprising a separate fragment of a β-clasp containing protein wherein said fragment comprises at least about 10 contiguous amino acids of said β-clasp containing protein fusion to a heterologous Ig-like domain of I27 (pE694, Fig 5A; p21, last para), reading on the limitation of (b)(i). Zakeri et al. further teach a binding partner comprising a reactive amino acid side chain for reacting to a side chain residue of the peptide tag to form a spontaneous intermolecular bond above (pE691, Fig 1C and legend). 
Zakeri et al. teach the reactive residues between a peptide tag and its binding partner spontaneously-formed an amide bond between lysine and aspartate instead of an ester bond.
Proschel et al. teach the design of intermolecular covalent linkages between proteins. Proschel et al. teach the covalent intramolecular bonds, including isopeptide bonds between lysine and aspartate or ester bonds between threonine and glutamine (p8, col 2, last para). Because Proschel et al. teach either an amide bond or an ester bond can be used for intermolecular covalent linkage, one of ordinary skill in the art would have been taught and/or motivated to use either an amide bond or an ester bond for intermolecular covalent linkage, reading on claim 87. MPEP 2143(I) states “(B) Simple substitution of one known element for another to obtain predictable results”. In the present case, single substitution of an intermolecular amide bond formed between lysine and aspartate with an intermolecular ester bond formed between threonine and glutamine is obvious. 
With respect to claim 88, Proschel et al. teach an ester bond between threonine and glutamine (p8, col 2, last para), reading on threonine as the reactive residue of peptide tag and glutamine as the reactive residue of binding partner or vice versa.
With respect to claims 90 and 91, Proschel et al. teach an ester bond between threonine and glutamine (p8, col 2, last para); the same ester bond formed between threonine and glutamine must have the reversibly hydrolysable property as claimed. MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
With respect to claim 96, Zakeri et al. show optimization of amino acids of tag peptide to facilitate spontaneous intermolecular bond formation (p10, Fig S2). Similarly, it would be obvious to optimize amino acid residues in the binding partner to facilitate spontaneous intermolecular bond formation.
With respect to claim 97, Zakeri et al. in view of Proschel et al. suggest one or more of the amino acid residues that facilitate spontaneous intermolecular ester bond formation are present in a beta-strand forming amino acid sequence together with a reactive residue (threonine or glutamine).

    PNG
    media_image3.png
    310
    243
    media_image3.png
    Greyscale
With respect to claims 107-109, Zakeri et al. show the heterologous amino acid sequence comprising two antigens of I27 domains in the peptide tag-binding partner conjugate shown as follows (pE694, Fig 5A).
One of ordinary skill in the art before the effective filing date would have been taught and/or suggested to substitute Zakeri’s intermolecular amide linkage with Proschel’s intermolecular ester bond because Proschel et al. teach either an amide bond or an ester bond can be used for intermolecular covalent linkage (p8, col 2, last para). The modification would have reasonable expectation of success because both references teach intermolecular covalent linkage. 
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

2.	Claim 89 is rejected under 35 U.S.C. 103 as being unpatentable over Zakeri et al. in view of Proschel et al. as applied to claims 87-88, 90-91, 96-97, and 107-109, and further in view of Gish et al. (WO 02/30268 A2, previously cited 12/11/2020).
Claim 89 is drawn to the peptide tag comprising a reactive serine residue and the binding partner comprising a reactive glutamine or glutamate/glutamic acid residue or vice versa.
Zakeri et al. in view of Proschel et al. teach the use of a peptide tag and its binding partner via an intermolecular ester bond between threonine and glutamine residues as applied to claims 87-88, 90-91, 96-97, and 107-109 above.
Zakeri et al. in view of Proschel et al. do not explicitly teach an intermolecular ester bond between serine and glutamine residues.
Gish et al. teach the use of conservative substitution for functionally similar amino acids in a peptide known in the art. Gish et al. teach the use of serine as a conservative substitution of threonine with similar functional side chain of a hydroxyl group to optimize the bioactivity of the modified peptide (p16, line 10-11 and 16). Thus, one of ordinary skill in the art would have been motivated to substitute threonine with a conservative amino acid of serine to optimize the activity of forming the ester bond, reading on claim 89.
One of ordinary skill in the art would have been motivated to substitute Proschel’s threonine with Gish’s serine because Gish et al. teach the use of serine as a conservative in substitution of threonine with similar functional side chain of a hydroxyl group to optimize the bioactivity of the modified peptide (p16, line 10-11 and 16). The combination would have reasonable expectation of success because both references teach a bioactive peptide.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.

3.	Claims 92, 96-98 and 99-100 are rejected under 35 U.S.C. 103 as being unpatentable over Zakeri et al. in view of Proschel et al. as applied to claims 87-88, 90-91, 96-97, and 107-109, and further in view of Kwon et al. (PNAS 2014;11(4):1367-1372).
Claim 92 is drawn to the peptide tag and binding pair of claim 88 said Ig-like fold containing protein is adhesin protein Cpe0147 from Clostridium perfringens or a protein with at least 75% identity thereto.
Zakeri et al. in view of Proschel et al. teach the use of a peptide tag and its binding partner via an intermolecular ester bond between threonine and glutamine residues (reference to Kwon et al. 2014) as applied to claims 87-88, 90-91, 96-97, and 107-109 above.
Zakeri et al. in view of Proschel et al. do not explicitly teach the peptide tag and binding partner pair of claim 88 comprising Ig-like containing protein as adhesin protein Cpe0147 from Clostridium perfringens or a protein with at least 75% identity thereto.
Kwon et al. show ester bond formation between threonine and glutamine with a histidine to facilitate spontaneous ester bond formation as follows (p1370, Fig 3-4). Kwon et al. further show Cre0147 from Clostridium perfringens comprising various β-strand IgG-like domains [AltContent: textbox ([img-media_image4.png]  [img-media_image5.png])]involved spontaneously-formed ester bond between threonine and glutamine similar to Zakeri’s Spy CanB2 protein structure of forming intermolecular bond shown as follows. Because Proschel et al. teach either an [AltContent: textbox ([img-media_image6.png]	[img-media_image2.png])]amide bond or an ester bond can be used for intermolecular covalent linkage, one of ordinary skill in the art would have been taught and/or motivated to use Kwon’s peptide tag and binding partner for protein engineering via an intermolecular ester linkage, reading on claim 92. 
With respect to claims 96-97, Kwon et al. show ester bond formation between threonine and glutamine with a histidine to facilitate spontaneous ester bond formation as follows (p1370, Fig 4).
With respect to claim 98, Kwon et al. show the glutamine in the peptide or binding partner as follows (Fig S5), reading on HXDXXDXXQ (SEQ ID NO. 30).

    PNG
    media_image7.png
    111
    856
    media_image7.png
    Greyscale

With respect to claim 99-100, Zakeri et al. in view of Proschel et al. and Kwon et al. teach the use of a spontaneous intermolecular ester bond between a peptide Tag and a binding partner to make a peptide conjugate; thus, the intermolecular ester bond formation must happen within an effective distance to form an isopeptide ester bond catalyzed by histidine.
One of ordinary skill in the art would have been motivated to select a peptide tag and its binding partner pair comprising Ig-like containing protein from Cpe0147 protein of Clostridium perfringens as taught by Kwon et al. because Kwon et al. show the use of a histidine to facilitate spontaneous ester bond formation between two reactive amino acid residues (p1370, Fig 3-4). The combination would have reasonable expectation of success because the references teach the use of ester bond between two peptide domains.
Thus, the invention as a whole is prima facie obvious over the references, especially in the absence to the contrary.


Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
07-November-2021
/Soren Harward/Primary Examiner, Art Unit 1631